DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 4/6/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 2-7, 10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7 and 14-18 contain the trademark/trade name Thermorite®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods 
Claim 10 is rejected as being indefinite for claiming a compliance that is variable. Since the reference to UL489 is a reference to an object that can vary, the claim is indefinite because it can no be determined which version of UL489 is required. The reference to UL489 should be deleted or a particular version which has a fixed set of requirements should be referenced.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2, 8-11, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CA 2,320,251) in view of Yamada (JP 0614501).
 	With respect to claim 1, Chen discloses a circuit interrupting device, comprising: a hot conductor (Fig. 4 LIVE); a main contactor (Fig. 4 72) that is spring (Fig. 3 100) loaded but held in a closed switch position using a latch (Fig. 3 104); a first electromagnetic device (Fig. 4 76,78) configured to instantaneously generate a 
 	Yamada discloses a thermal overload current detection mechanism including a temperature sensing switch (Fig. 4 6) having contacts(Fig. 6 62), the temperature sensing switch closes the contacts (Fig. 7 62) when a temperature reaches a predefined temperature threshold [Curie temperature], in which case the temperature sensing switch (Fig. 4 6) electrically couples power to a load (Fig. 4 L) in response to the overtemperature. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a section of conductor that generates heat; a thermal overload current detection mechanism including a temperature sensing switch having contacts, the temperature sensing switch located in close proximity to the section of conductor which closes the contacts when a temperature reaches a predefined temperature threshold corresponding to an overload current, in which case the temperature sensing switch electrically couples power to a second electromagnet which is disposed across the hot conductor and a connection to a neutral conductor, wherein the energized second electromagnet generates a magnetic force capable of 

 	With respect to claim 8, Chen in view of Yamada make obvious the circuit interrupting device of claim 1, wherein calibration of the thermal overload current detection mechanism of the circuit interrupting device is not necessary [Chen bimetal calibration no longer necessary].  	With respect to claim 9, Chen in view of Yamada make obvious the circuit interrupting device of claim 1, wherein the circuit interrupting device is an electronic circuit breaker (Chen Fig. 4 72) for ground fault detection and/or arc fault detection which has the second electromagnet built in a trip mechanism which activates upon detection of a fault (in combination, Yamada overtemperature detection occurs during overcurrent). 
 		With respect to claim 11, Chen in view of Yamada make obvious the circuit interrupting device of claim 1, further comprising: an electronic ground fault and/or arc fault circuit interrupter (in combination, Yamada thermal switch used to trigger Chen Fig. 4 72 with 84) where the second electromagnet (Fig. 4 84) and a solid-state switch (Fig. 4 94) can be utilized by both the thermal overload current detection mechanism and a ground and/or arc fault trip mechanism (in combination, thermal switch of Yamada detects overcurrent which causes the overtemperature). 
 	With respect to claims 13-14 and 19-20, Chen in view of Yamada make obvious the method as set forth above. See claims 1-2 and 8-9, respectively, for additional details.

 	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CA 2,320,251) in view of Yamada (JP 0614501) with Miaru (JP H07295845) .
 	Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CA 2,320,251) in view of Yamada (JP 0614501) with Miaru (JP H07295845) used to show the inherent temperature-permeability characteristic of Thermolite) and further in view of Oppenheimer (US 2015/0333499).
 	With respect to claim 4, Chen in view of Yamada make obvious the circuit interrupting device of claim 3, and remain silent as to protection from high voltage surges. The use of Metal Oxide Varistors (MOVs) to protect against voltage surges were well known at the time of filing of the invention.
 	Oppenheimer discloses an optional Metal Oxide Varistor (MOV) (Fig. 2 42) disposed across the hot conductor (Fig. 2 L) and a connection to the neutral conductor (Fig. 2 N) to protect the Thermal Reed Switch from high voltage surges [paragraph 20]. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement an optional Metal Oxide Varistor (MOV) disposed across the hot conductor and a connection to the neutral conductor to protect the Thermal Reed Switch from high voltage surges.
 	With respect to claims 16-17, Chen in view of Yamada and Oppenheimer make obvious the method as set forth above. See claims 4-5, respectively, for additional details.
 	Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CA 2,320,251) in view of Yamada (JP 0614501) with Miaru (JP H07295845) used to show the inherent temperature-permeability characteristic of Thermolite) and further in view of Roh (KR 19980065978). 	With respect to claim 6, Chen in view of Yamada make obvious the circuit interrupting device of claim 3, wherein where the current required to energize the second electromagnet exceeds a current rating of the Thermal Reed Switch in that the Thermal Reed Switch electrically couples power from the hot conductor to a gate of a .
 	Roh teaches driving a SCR (4) through a resistor divider (R1,R2) when a thermal reed switch (3) turns on. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the  Thermal Reed Switch electrically couples power from the hot conductor to a gate of a Silicone-Controlled Rectifier (SCR) through a resistor divider which turns on and energizes the second electromagnet that is disposed across the hot conductor and a connection to the neutral conductor through the SCR, in order to drive the SCR. 	With respect to claim 7, Chen in view of Yamada and Roh make obvious the circuit interrupting device of claim 6, wherein the Thermal Reed Switch is a "make" type (normally open) or a "break" type configured to enable power to be electrically coupled to the gate of the Silicone-Controlled Rectifier (SCR) (Fig. 4 94), wherein the "make" type refers to contacts normally open (Yamada Fig. 6) and closes (YamadaFig. 7) when a predetermined temperature (Curie temperature) is reached, and wherein the "break" type refers to contacts normally closed and opens when the predetermined temperature is reached.  	With respect to claim 18, Chen in view of Yamada and Roh make obvious the method as set forth above. See claims 18 for additional details. 	
12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CA 2,320,251) in view of Yamada (JP 0614501) and further in view of Okeda (JP 136477). 	With respect to claim 12, Chen in view of Yamada make obvious the circuit interrupting device of claim 1, and do not require tripping at wherein the predetermined % of the rated load current is 800%.  	Okeda discloses a temperature sensing switch used in a circuit breaker with tripping at wherein the predetermined % of the rated load current is 800% (8 times the rated current). It would have been obvious to implement tripping at wherein the predetermined % of the rated load current is 800%, in order to protect the load from overcurrents as taught by Okeda. 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Naito (JP 2001201405) discloses a temperature sensing switch comprising a soft magnetic material. Roszczyk (EP 2595169) discloses a thermal release for a circuit breaker utilizing a soft magnetic material.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839